Order entered March 19, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00355-CR

                          EX PARTE JEFFREY WAYNE FUJISAKA

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-80264-2015

                                           ORDER
       Appellant has appealed the trial court’s order denying him the relief sought by his pretrial

application for writ of habeas corpus seeking to have section 43.25 of the Texas Penal Code

declared unconstitutional.   This is an accelerated appeal under Texas Rule of Appellate

Procedure 31.

       We ORDER the trial court to prepare a certification of appellant’s right to appeal for

inclusion in the clerk’s record. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803

(Tex. Crim. App. 2013).

       We ORDER the Collin County District Clerk to file the clerk’s record containing the

documents related to the case, including the trial court’s order ruling on appellant’s application

for writ of habeas corpus, by APRIL 6, 2015.
        We ORDER Susan Maienschein, official court reporter of the 416th Judicial District

Court, to file, by APRIL 6, 2015, the complete reporter’s record, including any exhibits, of all

hearings conducted on the application for writ of habeas corpus.

        We ORDER appellant to file his brief by MAY 1, 2015. We ORDER the State to file its

brief by MAY 26, 2015. If any party does not file its brief by the date specified, the appeal will

be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

        Absent further order of the Court, the appeal will be submitted without argument on

JULY 1, 2015 before a panel consisting of Justices Fillmore, Myers, and Evans. See TEX. R.

APP. P. 31.1, 31.2.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Chris Oldner, Presiding Judge, 416th Judicial District Court; Susan Maeinschein,

official court reporter, 416th Judicial District Court; Andrea Stroh Thompson, Collin County

District Clerk; and to counsel for all parties.

                                                     /s/    ADA BROWN
                                                            JUSTICE